Citation Nr: 0526843	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  97-03 687A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
labyrinthitis with vertigo, currently rated as 10 percent 
disabling.  

2.  Entitlement to service connection for nervousness, 
including as due to undiagnosed illness.  

3.  Entitlement to service connection for chest pains and 
shortness of breath, including as due to undiagnosed illness.  


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The veteran served on active service from June 1986 to 
October 1995, including service in Southwest Asia from 
January 1991 to May 1991.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  In July 2004, these claims were remanded by the Board 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  An additional issue remanded by the Board, 
entitlement to service connection for a left shoulder 
disorder, was granted by the RO in a March 2005 rating 
decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A remand is required in this case to afford the veteran due 
process.  

In May 2005, subsequent to the issuance of the most recent 
supplemental statement of the case (SSOC), the Board received 
additional evidence from the veteran in support of his 
appeal.  This evidence included pictures of the veteran's 
tour of duty in Southwest Asia, as well as two letters from 
lay persons attesting to witnessing episodes of shortness of 
breath in the veteran.  This evidence was not submitted with 
a waiver of review by the agency of original jurisdiction 
(RO).  Pertinent regulations require that the RO review 
evidence prior to appellate review by the Board.  

In August 2005, the Board sent the veteran a letter outlining 
these circumstances, and requesting that the veteran either 
sign a form waiving RO review prior to Board review, or 
indicate that he desired a remand for initial RO 
consideration of the evidence.  In a response received at the 
Board in August 2005, the veteran indicated that he wanted 
his appeal remanded to the RO for review of this evidence.  

Thus, since the issuance of the last SSOC, additional 
evidence has been received that has not been considered by 
the RO, and the veteran has not waived initial RO 
consideration of this evidence.  Consistent with 38 C.F.R. § 
20.1304, as well as the veteran's request, the evidence must 
be returned to the RO for review prior to appellate review.  

Additionally, the RO failed to fully comply with the 
instructions in the July 2004 Board remand.  Specifically, as 
to the claim for a nervous disorder, the remand indicated 
that the veteran was to be afforded a psychiatric 
examination.  The examiner was requested to render an opinion 
concerning the date of onset and etiology of any current 
disability manifested by nervousness.  The examiner was asked 
to respond to the question, is it at least as likely as not 
that any current disability manifested by nervousness had its 
onset during active service or is related to an in-service 
disease or injury, including the assessment of rule out 
anxiety attacks in October 1993 and the complaints of trouble 
sleeping and loss of memory on separation examination in June 
1995?  

Although an examination was conducted in February 2005, and 
the diagnosis was generalized anxiety, no opinion was 
rendered as to the etiology of the generalized anxiety.  This 
matter must be returned to the RO for compliance with the 
previous remand, consistent with Stegall v. West, 11 Vet. 
App. 268 (1998).  That decision provides that a remand by the 
Board imposes upon the RO a concomitant duty to ensure 
compliance with all of the terms of the remand.  Id. at 270-
271.

Finally, the veteran reported in December 2004 that he had 
recently been treated at the behavioral health department of 
the VA facility in El Paso, at which time he was given 
literature about anxiety.  Thus, there appear to be 
additional, potentially relevant treatment records which the 
VA should obtain in order to fulfill the duty to assist.  See 
38 C.F.R. § 3.159 (c) (1).  

Accordingly, to ensure full compliance with due process 
requirements, to fulfill the duty to assist, and consistent 
with Stegall v. West, 11 Vet. App. 268 (1998), the case is 
REMANDED to the RO for the following development:

1.  Request the veteran's treatment 
records from the behavioral health 
department of the VA facility in El Paso, 
dated since January 2004.  

2.  Then, return the claims folder to the 
psychiatric examiner who performed the 
February 2005 examination, or a suitable 
substitute if that examiner is 
unavailable.  The examiner should be 
asked to review the claim and the 
examination report and to render an 
opinion as to the following:

The examiner should provide an opinion 
concerning the date of onset and etiology 
of the veteran's generalized anxiety.  Is 
it at least as likely as not that any 
current psychiatric disorder (i.e., 
generalized anxiety) had its onset during 
active service or is related to an in-
service disease or injury, including the 
assessment of rule out anxiety attacks in 
October 1993 and the complaints of 
trouble sleeping and loss of memory on 
separation examination in June 1995?

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.

3.  The RO should then readjudicate the 
veteran's claims with consideration of 
all evidence including that received 
since the issuance of the most recent 
SSOC in March 2005.  If the determination 
is adverse to the veteran, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 

 
 
 
 


